 Case 18-12466        Doc 91      Filed 02/27/19 Entered 02/27/19 17:38:34           Desc Main
                                   Document     Page 1 of 14


                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS



in re:
Frances F. Skinner                                                    Chapter   11
by her Next Friend and Guardian Ad Litem Edward Skinner,              Case   No: 18-12466 -FJB

                Debtor(s).



            FIRST AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION

                      BY DEBTORAND THIRD PARTY PROPONENTS



         Frances F. Skinner, ("Debtor" or "Skinner"), as Debtor-in-Possession, and Edward

Skinner and Jermaine Skinner ("Third Parly Proponents"), hereby propose the following Joint
Plan of Reorganization (the "Plan") to the debtor's creditors pursuant to Section 1121, et seq.,   of
the United States Bankruptcy Code,    1   1 U.S.C. (the   "Code").

     A detailed discussion ofthe Plan and its implementation is found in the [Proposed] First
Amended Disclosure Statement ("Disclosure Statement") filed with the courl. The Plan should
be read in conjunction   with the Disclosure Statement. The Debtor urges creditors and parties in
interest to consult with counsel. The parties in interest should not rely on any representations not
contained in the Plan or Disclosure Statement in making a determination in voting on the Plan.      A
detailed discussion of the voting rights ofcreditors is contained in the Disclosure Statement.
Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one. (Ifyou do not have an attorney, you may wish to consult
one).

               ARTICLE I _ DEFINITIONS AND RULES OF CONSTRUCTION

1.1   "Administrative Claim" means any cost or expense of adminishation of the Estate allowed
under $ 503(b) ofthe Bankruptcy code, and which is granted a first priority under code Section
507(a\l), proof(or request for payment or approval) of which is timely filed by the
Administrative Bar Date, including, without limitation, the actual and necessary costs and


                                                                                         Page L of L4
 Case 18-12466         Doc 91       Filed 02/27/19 Entered 02/27/19 17:38:34               Desc Main
                                     Document     Page 2 of 14


expenses ofpreserving the Debtor's estate during the administration period, and compensation

and expenses of attomeys and other professional persons awarded pursuant to Section 330             ofthe
Code, and any fees and charges assessed against the estate under 28 U.S.C. $ 1930.

 1.2   "Allowed Claim" means    a   Claim against the Debtor: (a) which is listed in the Debtor's
Schedules filed with the Court (as they may be amended or supplemented from time to time                in
accordance with Rule 1009 of the Federal Rules of Bankruptcy Procedure ("Bankruptcy Rules"),

other than a Disputed Claim, a Contingent Claim or an Unliquidated Claim, or a Claim to which

an objection has been interposed within any period of limitation fixed by the Code, the

Bankruptcy Rules, or order of the Court (except a Claim to which any objection has been
ovemrled or denied by a Final Order); or (b) proof of which has been timely filed and with
respect to which no timely filed objection to the allowance thereofhas been interposed; (c)

which has been allowed by the Court in a Final Order, but only in the amount allowed; or (d) the
amount of a claim for ar administrative expense or fees and/or expenses or fees ofprofessional
persons, the amount ofsuch fees and expenses allowed by a Final Order. An Allowed Claim

shall not include unmatured or post-petition interest unless otherwise stated in the Plan.

 1.3 "Assets" means all property, real or personal, in which the Debtor has an interest.

 1.4 "Avoidance    Actions" means proceedings commenced under Chapter 5 of the Bankruptcy
Code.

 1.5   "Ballot" means the form distributed to each holder ofan impaired Claim on which is to be
indicated, among other things, acceptance or rejection ofthe Plan.

 1.6   "Bankuptcy Code" or "Code" means Title        11 of the United States Code.

 i.T "Bankruptcy Court" or "Courl" means the United States Bankruptcy Court for the Dishict of
Massachusetts [Eastem Division] (Honorable Frank J. Bailey), or        if   such court ceases to exercise
jurisdiction over the Case, the courl or adjunct thereof that exercises jurisdiction over the Case.

 1.8 "Bankruptcy Rules" or "Rules" means: (i) the Federal Rules of Bankruptcy Procedure, and

(ii) the Local Bankruptcy Rules for the Bankruptcy Court, in either         case, as now in effect or

hereinafter amended (except that all time periods herein shall be calculated in accordaace with
the Bankruptcy Rules as in effect on the date hereof).



                                                                                               Page 2 of L4
 Case 18-12466           Doc 91       Filed 02/27/19 Entered 02/27/19 17:38:34                 Desc Main
                                       Document     Page 3 of 14


 1.9 "Bar Date" means the date designated by the Bankruptcy Court as the last date for                filing   a

proofofclaim or proof of interest,       as the case may be, against the       Debtor. The Bar Date was
September 7, 2018 for all creditors except govemmental           units. In accordance with 11U.S.C.
$502(bX9), December 25, 2018 is the Bar Date for govemmental units.

 1.l0 "Business Day" means any day except Saturday, Sunday, or other day on which
commercial banks in the Commonwealth of Massachusetts are authorized or required by law to

close, or any other "legal holiday" as defined in Bankruptcy Rule 9006(a).

1.11 "Cause of     Action" means all claims and causes ofaction now owned or hereafter acquired
by the Debtor, the Chapter     1   1 Trustee or the   Liquidating Trustee, as the case may be, whether
arising under the Bankruptcy Code or other federal or state law, including, without limitation,
any Avoidance Actions. The term shall also include any reliefthat maybe sought by a tnrstee

under the Bankruptcy Code, whether by adversary proceeding or otherwise.

 1.12 "Case" mears the case commenced under Chapter              1   1   of the Code pending in the
Bankruptcy Court, ard bearing Case Number 18-12466 -FJB.

 1.13 "Cash" means United States currency, drafts, checks, deposit accounts or other cash

equivalents.

 l.14 "Claim" means a claim        as defined   in g 101(5) of the Code.

 1.15     "Claimaat" msans   a Person   holding a Claim against the Debtor.

1.16 "Class" means each class of Claims or Interests established and set forth in Article              il of the
PIan.

1.17 "Collateral" means any property or interest in property of the Debtor subject to a Lien to

secure the payment or performaace of a Claim, which Lien is not subiect to avoidance or

otherwise invalid under the Code or applicable state law.

1.18 "Confirmation" means the entry of a Final Order of the Bankruptcy Court confirming the

Plan or any amended/modified Plan.

1.   i9   "Confirmation Date" means the date on which the Cierk of the Bankruptcy Court enters the
signed Confirmation Order confirming the Plan or aay amended/modified plan.



                                                                                                  Page 3 of 14
    Case 18-12466      Doc 91       Filed 02/27/19 Entered 02/27/19 17:38:34         Desc Main
                                     Document     Page 4 of 14


1.20 "Confirmation Hearing" means the hearing under $ i 128 of the Code scheduled by the

Bankruptcy Court for consideration of Confimation of the Plan, as it may be continued from
time to time.

1.21    "Confirmation Order" means the order of the Bankruptcy Court confirming the Plan or any
amended/modified Plan.

1.22 "Creditor" means the holder of a Claim.

1.23 "Days" shall be calculated in accordance with Rule 6 of the Federal Rules of    Civil
Procedure.

1.24 "Debtor" means Frances F. Skinner.

1.25 "Disallowed Claim" means any Claim or portion thereof which has been disallowed by a
Final Order.

1.26 "Disbursing Agent" means Third Party Proponent, Edward Skinner, who is also the debtor's
Next Friend and Guardian Ad Litem.

1.27 "Disclosure Statement" means the Disclosure Statement     filed or to be filed by Debtor in
corurection with this Plan, as modified,   if applicable.

1.28 "Disputed Claim" means a Claim:

(a) which is listed as disputed, contingent or unliquidated in the Debtor's Schedules as frled or

as amended;     or

(b) which is listed as disputed under any provision ofthis Plan, or

(c) as to which a proof of claim was timely filed and an objection to such Claim was filed within

30 days after the Effective Date.

1   .29 "Distribution(s)" means the payment(s) of Cash which are required by this Plan to be

distdbuted to the holders of Allowed Claims.

1.30 "Effective Date" means the date that is thirty (30) days after the Confirmation Order

becomes a Final Order.




                                                                                        Page 4 of 74
 Case 18-12466           Doc 91     Filed 02/27/19 Entered 02/27/19 17:38:34              Desc Main
                                     Document     Page 5 of 14


 1.31 "Equipment" means all machinery, tools, motor vehicles, fumiture and fixtures, and all
parts thereof and all accessions thereto and all software related thereto, including software that is

embedded in and is part of said Equipment, so as not to include any Inventory.

 1.32 "Estate" means the bankruptcy estate       ofthe Debtor including all legal or equitable interests
of the Debtor in propety as of the commencement of the Case, together with such other rights
and interests as are described    in Section 541 of the Code. The use of the term in the sinqula.r does
not mean that the estates are substantively consolidated.

 1.33 "Executory Contracts" means all contracts, including unexpired leases, to which the Debtor

was a party on the Petition Date and which were executory within the meaning of $ 365 of the

Code and which may be assumed or rejected by the Debtor.

 1.34 "Exempt Propefty" means property claimed as exempt on Schedule C (as amended,              if
applicable) filed by the Debtor, unless such exemption has been disallowed by the Bankruptcy
Court upon timely objection.

 1.35 "Filing Date" means June 28, 2018, the date on which the voluntary petition for        relisf
under the Code was filed by the Debtor.

 1.36 "Final Decree" means the Final Order        ofthe Bankruptcy Court that closes the Case.

 1.37 "Final Order" means aa order orjudgment of the Bankruptcy Court as entered on the

docket in the case, that has not been vacated, reversed, stayed, modified, or amended, and as to
which, either: (i) the time to appeal or seek ceftiorari has expired and no appeal or petition for
certiorari has been timely filed, or (ii) any appeal or petition for certiorari that has been filed has
been resolved by the highest courl to which the order or judgment was appealed from or from

which certiorari was sought.

1.3 8   "Inventory" means all goods held for sale or lease, including all raw materials, work in
process, finished goods, and material used or consumed in the manufacture, production,

preparation or shipping thereof, so as not to include any Equipment.

1.39    "Lien"   has the meaning set forth   in $101(37) ofthe Code.

1.40 "Material Default" of the Debtor sha1l occur       if: (1) Debtor fails to make a.ny payment
required under the Plan, or to perform any other obligation required under the Plaa, for more

                                                                                             Page 5 of 14
 Case 18-12466         Doc 91     Filed 02/27/19 Entered 02/27/19 17:38:34                Desc Main
                                   Document     Page 6 of 14


than 14 calendar days after the time specified in the Plan for such palrrnent or other performance;
(2) upon such failure, the affected creditor has served upon Debtor and Debtor's attomey a

wdtten notice of Debtor's default; and (3) Debtor fail within 21 calendar days after the date of
service ofthe notice ofdefault either: (i) to cure the default, or   (ii) to obtain from the court or
affected creditor an extension of time to cure the default. or a detemination that no default
occuned.

1.41 "Miscellaneous Assets" means Assets other thaa Inventory, Equipment, Accounts

Receivable or Avoidance Actions.

 1.42 "Other Priority Claims" means    ary Claim other than Administrative Claims or Priority Tax
Claims, entitled to priority in payment under 9507(a) of the Bankruptcy Code.

1.43 "Person" means an individual, a corporation, a partnership, an association,       ajoint stock
company, ajoint venture, an estate, a trust, an unincorporated organization, a goveument, or any
political subdivision thereof, or other legal entity.

1.44 "Petition Date" means June 28, 2018, the date on which the voluntary petition for         relief
under the Code was filed by the Debtor.

1   .45 "Plan" means this Joint Plan of Reorgaaization proposed by the Debtor and the Third Party

Proponents, to the debtor's creditors pursuant to Sect. 1121   ofthe Code, as it may be amended
and/or modified from time to time and then approved or confirmed by the Court.

1.46 "Priority Claim" means a Claim made pursuant to $ 507(a) of the Code, other than an

Adminishative Claim or a Professional Claim.

1.47 "Priority Tax Claim" means any Allowed Claim for taxes, including without limitation,

income, property, withholding, payroll or excise taxes, or any penalty related to the foregoing to
the extent such Claim is entitled to priority under g 507(aX8) of the Code.

1.48 "Professional" means any attorney, accountant, appraiser, consultant, financial advisor or

other professional retained or to be compensated pursuant to an order of the Bankuptcy Couft

entered under any provision   ofthe Code.

1.49 "Professional   Claim" means any Claim for compensation or reimbursement of a
Professional arising at any time before the Confirmation Date.

                                                                                             Page 6 of 14
 Case 18-12466           Doc 91      Filed 02/27/19 Entered 02/27/19 17:38:34              Desc Main
                                      Document     Page 7 of 14


 1.50 "Proof of Claim" means a proof of Claim filed pursuant to $ 501 of the Code and Part              III of
the Bankruptcy Rules.

 L51 "Rejection Claim" meaas a Claim arising from the rejection ofar executory contract or
unexpired lease in such amounts as are permitted by the Code and applicable law, and as are

allowed by the Bankruptcy Court.

 1'52 "Schedules" means the schedules ofassets and liabilities and statement of financial affairs

filed by the Debtor with the Bankruptcy Court and any amendments thereto.

 1.53 "Secured Claim" means any Claim, debt, or demand against the Debtor as determined             in
accordance    with   $ 506(a)   ofthe Code which is secured by a properly perfected mortgage, deed
oftrust, Lien, pledge, or security interest in, or right ofset offagainst, any Property of the
Debtor, but only to the extent of the value ofthe Collateral as of the Confirmation Hearing or as
otherwise expressly treated in the Plan.

1.54 "Third Party Proponents" shall mean Edward Skinner and Jermaine Skinner.

 1.55 "Unexpired Lease" means a lease ofpersonalty or realty which had neither expired by its

tetms nor been properly terminated as of the Petition Date, and which has not expired by its
terms or been rejected by a Final Order on or prior to the Confirmation Date.

 1   .56 "Unliquidated Claim" means any Claim, the amount of       liability for which   has not been
fixed, whether pursuant to agreement, applicable 1aw, or otherwise, as ofthe date on which such
Claim is sought to be estimated.

 1.57 "Undersecured Claim" means a Claim which is only partly secured by a valid and

enforceable lien against property of the Debtor.

1.58 "Unsecured       claim"    means any unsecured debt, demand, or
                                                                 claim ofwhatever nature other
than an Administrative Expense, a Professional claim, a priority claim, a priority Tax claim, or
a secured   claim, to the extent    as determined and   allowed by the Bankruptcy court in accordance
wrrn a )uz   o1   tne uode.




                                                                                              Page 7 of L4
 Case 18-12466            Doc 91    Filed 02/27/19 Entered 02/27/19 17:38:34            Desc Main
                                     Document     Page 8 of 14


                   ARTICLE II _ CLASSIFICATION OF CLAIMS AND INTERESTS

2.1 Class A (Priority (non-tax) Claims): Class A consists of Priority Claims under       g 507 other

than Administrative Claims and Priority Tax Claims. The Debtor is unaware of any such claims,

and no proofs of claim in this class have been filed.

2.2 Class B (PennyMac Loan Services, LLC - secured mortgage claim): Class B consists of the
secured prepetition claim     of PennyMac (Claim No. 2), in the amount of $381,293.99     as   of the
filing date, secured by a deed of trust on the Debtor's residence at 199 Brunswick Street, Boston,
Massachusetts.

2.3 Class C (General Unsecured Claims): Class C consists of all general unsecured claims
against the Debtor, of which there are none.

                     ARTICLE III_TREATMENT OF CLAIMS AND INTERESTS

3.1. Administrative Expenses (Unclassified): Administrative Expense claims approved and

allowed by the Court shall be paid in fu1l, in cash, by the Debtor on the Effective Date or as soon
thereafter as the amount thereof can be fixed, unless a different treatment is agreed to by the
Administrative Claimant, or provided for in this Plan. Administrative claims which by their
tems are not due and payable on or before the Effective Date shall be paid       as and when due.


The total unpaid professional fees as of the date of this Plan are estimated to be approximately

$13,400.00 (only $5,000.00 of which is covered by the pre-petition retainer), although additional
fees   will   be incurred before the Effective Date. The Debtor is unaware   ofanv other unoaid
administralive expense claims.

Within this class are all pre-confirmation fees payable to the U.S. Trustee pursuant to 28 U.S.C.

$ 1930(a)(6), which shall be paid on the Effective Date, ifnot paid sooner, in order for rhe
debtor's Plan to be confirmed. ln addition, after confirmation, pusuant to 23 U.S.C. $
1930(a)(6), the debtor is obligated to pay quarterly fees to the U.S. Trustee until the case is

closed, (administratively or otherwise), dismissed or converled. After confirmation, the debtor

shall file with the United States Trustee for each month, or portion thereof, that her case remains
open (aad not converted) a Monthly Post-Confirmation Summary Reporl (on a form to be




                                                                                           Page 8 of 14
 Case 18-12466           Doc 91         Filed 02/27/19 Entered 02/27/19 17:38:34             Desc Main
                                         Document     Page 9 of 14


provided by the U.S. Trustee). The monthly Post-Confirmation Summary Report shall be due

fifteen days after the end of each month.

3.2. Priority Taxes (Unclassified). There is one (1) claim in this class. The Internal Revenue

Service filed a Proof of Claim (Claim No. 1) asserting priority ta,res of $977.77. This claim shall

be paid as   follows:
The Intemal Revenue Service shall be paid the amount of its claim within 60 months of the order
for relief (June 28,2018) as required pursuant to 1 1 U.S.C. g 1129(a)(9)(C), (i.e. equal
deferred cash payments in quarterly installments, payable on the last day ofeach month

beginning with the later of the calendar quarter in which the Effective Date occurs or the
calendar quarter in which the Allowed Amount of such claim is determined, and ending

with the date which is five (5) years after the Petition Date, ifnot sooner). A1l payments shall
include interest on the balance due of the Allowed Amount ofsuch claim from the next prior
payment to the payment date at such other mte as may be determined by the Court as of the

Effective Date to satisfy the provisions of 91129(a)(9)(C) of the Code. The debtor anticipates
that this will equate to equal quarteriy installments of $81.48 over an approximately three (3)
year period, but the debtor shall adjust the quarterly payments as necesszuy in order to ensure

that the Intemal Revenue Service shall be paid its priority ta,r claim in fulI within 60 months         of
the order for reiief.

3.3. Class A (Priority (nontax) Claims). Class A consists of Priority Claims under 11 U.S.C.               $

507 other than Administrative Claims aad Priority Tax Claims. The Debtor is unaware of any
such claims, and no proofs of claim in this class have been        filed. In   the unlikely event that there
are any allowed Claims      in Class A, they shall be paid in full, in cash, by the Debtor on the
Effective Date ofthe Pian or as soon thereafter as the amount thereof can be fixed. unless a
different treatment is agreed to or provided for in this Plan.


3.4. class B (PennyMac Loan services, LLC - secured mortgage claim). class B consists of the
secured prepetition claim of PennyMac (Claim No. 2), in the amount of$381,293.99 as                ofthe
filing date, secured by a deed oftrust on the Debtor's residence at 199 Brunswick Street, Boston,
Massachusetts (the      "Property"). PennyMac shali retain its lien (or receive      a replacement   lien) on
the Property. In accord     with   11   U.S.c. g 1123(a)(5)(c) and gt 12a(2)(A), the pre-petition arrears


                                                                                                 Page 9 of 14
 Case 18-12466          Doc 91    Filed 02/27/19 Entered 02/27/19 17:38:34             Desc Main
                                   Document     Page 10 of 14


of$141,508.70 shall be paid without interest in two (2) phases, so that the final arrears cure
payment is made on or before month 194 of the P1an.

      Phase One (Plaa months 1 through 24):   in equal monthly installments of $432.7 5; and
      Phase Two (Plan months 25 through 194): in equal monthly installments of $782.75.

During the post-petition to pre-confirmation period the debtor has voluntarily maintained her
regular moftgage payments of$1,694.00, and the debtor shall continue to do so, pwsuant to the
existing loan documents, following the Effective Date of the Plan. This class would be impaired.


3.5. Class C (General Unsecured Claims). Class C consists      ofall   general unsecured claims

against the Debtor, of which there are none. In calculating the foregoing amount the debtor did

not include any general unsecured claims which the debtor scheduled as "Disputed", and for
which a Proof of Claim was not timely filed. In the unlikely event that it is determined after Plan
confirmation that there are any Creditors holding Claims in Class C, those claims will be
impaired under the Plan and a post-confirmation modified Plan will be filed under $ 1127(e) to
address the treatment   of Class C claims. Generally, however, any post-confirmation modified
Plan filed by the Debtor would seek to provide the holders of Class C claims with a one-time

total cash payment representing a (to then-be-calculated) percentage of their claim, and upon
completion ofall payments due to Class C creditors, the Debtor shall then be entitled to a
discharge of and from all debts dischargeable under g 1 141(d)   ofthe Code.

Payments on Class C claims would be mailed to the payment address of the creditor specified on

the   proofofclaim (or, if allowed pursuant to the schedules, to the address on the schedules),
unless the creditor files a change ofaddress notice with the court. Any payment mailed to the

proper address and retumed by the post office as undeliverable, or not deposited by a creditor
within   180 days, shall be void and the funds may be retained by the Debtor.




                          ARTICLE IV - IMPLEMENTATION OF PLAN

         This is a Third Party Proponent Plan in which Edward Skinner and Jermaine Skinner are
hereby committing and binding themselves to contribute between $400.00 to $500.00 towards

the necessary Plan payments each month. This Plan shall be funded from income from the

debtor's monthly retirement benefits, monthly rental income, the aforementioned modest

                                                                                         Page 10 of 14
 Case 18-12466          Doc 91       Filed 02/27/19 Entered 02/27/19 17:38:34           Desc Main
                                      Document     Page 11 of 14


monthly financial contribution from the Third Party Proponents and from cash savings on hand
on the Effective Date. The Debtor shall retain the Assets    ofthe estate, and shall pay ordinary
living expenses, pay the operating expenses for the real estate, and pay the creditors the amounts
set forth in this Plan therefrom. Consistent   with the provisions of this Plan and subject to any
releases provided for herein, the Debtor reserves the right to begin or continue any adversary

proceeding permitted under the Code and Rules to collect any debts, or to pursue claims in any

court of competent jurisdiction. Except as expressly provided for in this Plan, nothing in this
Plan shall be deemed to constitute a waiver ofany claim that the Debtor may assert against any
other party, including the holder ofany claim provided for in this P1an, aad the allowance ofany
claim against the Debtor or the estate shall not bar any claim by the Debtor against the holder of
such claim.




                    ARTICLE V    .   RETENTION OF JURISDICTION; CLOSING

       Following the Confirmation Date, the Courl shall retain jurisdiction over the Debtor, the
Debtor's operations, aad Assets for the following purposes until the Court enters an Order
closing the case:

A. To rule on the aliowance or classification of ciaims and to hear any objections thereto. The
failure ofthe Debtor to object to, or to examine any claim for the purposes of voting shall not be
deemed a waiver     ofthe Debtor's right to object to such claim in whole or in part;

B. To hear and determine all adversary proceedings and contested matters;

C. To aliow and approve or disapprove any administrative expenses not previously allowed;

D. To determine and resolve questions conceming the existence of defaults under the Plan;

E. To modifu the Plan pursuant to g 1127(b) of the Code;

F. To conect any defect, to cure any omission, to reconcile any inconsistency in the Plan or

order of confirmation as may be necessary to carry out the purposes and intent of the plan; and

G. To issue any Order necessary to carry out the Plan.




                                                                                         Page 11 of 14
 Case 18-12466           Doc 91     Filed 02/27/19 Entered 02/27/19 17:38:34           Desc Main
                                     Document     Page 12 of 14


         Notwithstanding the foregoing, the Confirmation Order shall entitle the Debtor to manage
the Debtor's financial affairs without fufther Order of the Coult, and shall permit the Debtor     in
the Debtor's discretion to obtain new ald additional credit and/or loans from any source, which
credit or loans may be secured by the Debtor's assets, without further Order ofthe Bankruptcy

Court.

         Upon substantial consummation ofthe Plan, the Case shall, upon Court Order, be
administratively closed, but shall be subject to reopening to enforce the terms of this Plan and to
enter a discharse.

                  ARTICLE VI _ MODIFICATION OR WITHDRAWALS OF PLAN

         The Debtor may alter, amend, or modify the Plan under $ 1 127(a)       ofthe Bankruptcy
Code at any time before the Confirmation Date, so long as the Plan, as modified, meets the

requirements of $$ 1 122 and 1 123. The Debtor may also alter, amend, or modify the Plan under

$ 1127(b), following the Confirmation Date but before the Effective Date. The Debtor may
revoke or withdraw the Plan before the Confirmation Date. If the Plan is revoked or withdrawn
before the Confirmation Date, the Plan shall be ofno force or effect, and shall be deemed null
and void.   If   the Plan is revoked or withdrawn before the Confirmation Date, nothing contained

herein shall in any way effect or prejudice the rights of the Debtor with regard to claims,
avoidance actions, or any other rights or interests. After confirmation, the plan may be modified

pursuant to $ 1127(e).

                                     ARTICLE VII - DISCHARGE

         Upon completion of all payments due to the unclassified priority tax claim, the Debtor
shall be entitled to a discharge ofand from all debts dischargeable under $ 114i(d) ofthe Code
(which shall include the Class B claim). The payments on all Class B claims shall not be
deemed payments under the plan for purposes       of g   1   1a   1(d)(5)(A).

                     ARTICLE VIII - EXECUTORY CONTRACTS AND LEASES

         Any prepetition Executory Contracts and Leases in effect as of the Effective Date (other
than any leases to tenants) and not specifically rejected will be deemed rejected as ofthe
Effective Date. Any Claims arising from the rejection of Contracts and Leases must be filed on


                                                                                         Page LZ of L4
 Case 18-12466       Doc 91       Filed 02/27/19 Entered 02/27/19 17:38:34             Desc Main
                                   Document     Page 13 of 14


or before the Rejection Claim Bar Date. The Rejection Claim Bar Date is 30 days after the

Effective Date, or, if later, 30 days after entry ofany Final Order rejecting the Executory
Contract or Lease. Absent the frling ofa proofofclaim on or before the Rejection Claim Bar
Date, al1 Rejection Claims shall be forever barred from asserlion and shall not be enforceable
against the Debtor, or the Debtor's Estate, Assets, or properties. Al1 Rejection Claims shall be

Class C General Unsecured Claims.

                                 ARTICLE IX - MISCELLANEOUS

       No creditor may take any coilection action against the Debtol, or property ofthe estate,
or of the Debtor, so long as the Debtor is not in Material Default in performing the Debtor's

obligations to such creditor under the Plan.

       On the Effective Date, all properly of the estate   will vest in the reorganized Debtor
pwsuant to $ 1141(b) ofthe Code free and clear ofall claims and interests except as specifically
provided in this Plan.

       Except as specifically provided in this Plan, the obligations to creditors that the Debtor
undertakes in the confirmed Plan replace those obligations to creditors that existed prior to the

Effective Date of the Plan. Debtor's obligations under the confirmed Plar constitute binding
contractual promises that,   ifnot satisfied through performance of the Plan,   create a basis for an
action for breach of contract under state law. To the extent a creditor retains a iien under the
Plan, except as provided in this Plan, that creditor retains all rights provided by such lien under
applicable non-B ankruptcy iaw.

Dated: Februarv 25. 2019                       Respectfu   lly submitted,

                                               Frances F. Skinner
                                               By her counsel,

                                               /s/ David C. Crosslev
                                               oaVrysrsz;
                                               For CROSSLEY LAW OFFICES, LLC
                                               10 Eliot Street / Route 16
                                               Natick, MA 01760
                                               Tel. (508) 6s5-608s
                                               Fax: (508) 310-9022
                                               Email : dcrossley@crossleyJaw.com


                                                                                          Page 13 of 14
Case 18-12466      Doc 91   Filed 02/27/19 Entered 02/27/19 17:38:34   Desc Main
                             Document     Page 14 of 14



THIRD PARTY PROPONENT
                                            Dated:Februxyfrtog




THIRD PARTY PR
Jermaine Skinner                            >atea:Febraxy   6aL9




                                                                       Page 14 of 14
